Citation Nr: 0409953	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-33 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for tinnitus, to include 
entitlement to separate evaluations for each ear, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to September 
1954.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).


FINDING OF FACT

The veteran is receiving the maximum schedular evaluation for 
tinnitus.


CONCLUSION OF LAW

The criteria for an increased rating for tinnitus have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R § 4.87, Diagnostic 
Code 6260 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for bilateral tinnitus was granted by rating 
action dated in January 2000, and a 10 percent disability 
evaluation was assigned under the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260, effective from April 19, 1999.  The veteran 
asserts that a separate 10 percent evaluation for each ear should 
be established.  He further avers that the rating schedule, to 
include the provisions pertinent to ear disabilities, specifies 
when a disability is to be rated for a single entity as opposed to 
bilaterally, and that the rating schedule is not specific 
regarding whether the 10 percent rating for tinnitus is for 
unilateral or bilateral disability.  It is therefore argued that 
Diagnostic Code 6260 is ambiguous and that the United States Court 
of Appeals for Veterans Claims (Court) has held that any ambiguity 
should be resolved in favor of the veteran.  It is also maintained 
that 38 C.F.R. § 4.25 (2003) mandates that a separate rating be 
awarded for each ear affected by tinnitus.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The rating schedule 
is primarily a guide in the evaluation of disability resulting 
from all types of diseases and injuries encountered as a result of 
or incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the average 
impairment of earning capacity resulting from such diseases and 
injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2003).  In considering the 
severity of a disability, it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2003).  
Consideration of the whole-recorded history is necessary so that a 
rating may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

On VA examination in July 2000, the veteran reported that he was 
exposed to Teletype noise and mechanical noises in a maintenance 
shop while in the Navy.  The veteran reported to the VA examiner 
that he completed practice firing on a 40-millimeter gun crew.  
Following his military service, the veteran indicated that he was 
exposed to relatively no noise exposure.  The veteran described 
his tinnitus to the examiner as "a constant ringing noise and 
occasional clicking or chirping sound."  The examiner related the 
veteran's current tinnitus to his in-service noise exposure.

As noted above, the veteran's service-connected tinnitus has been 
rated under 38 C.F.R. § 4.87, Diagnostic Code 6260, which provides 
that a maximum 10 percent evaluation is warranted for recurrent 
tinnitus.  On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  If a 
veteran is at the maximum evaluation and no other criteria are 
applicable, there is no case in controversy.  In order for a claim 
to proceed, there must be a benefit.  In this case, the maximum 
rating allowed for tinnitus under the applicable diagnostic code 
is 10 percent.  38 C.F.R. § 4.87, Diagnostic Code 6260.  As such, 
a higher schedular rating cannot be granted.

The veteran asserts that he experiences constant tinnitus in both 
ears and that he is therefore entitled to a separate 10 percent 
rating for tinnitus for each ear under Diagnostic Code 6260.  The 
Board finds no merit in this argument.  While the Rating Schedule 
provides for separate rating for some other ear disabilities (see 
generally 38 C.F.R. § 4.87, Diagnostic Codes 6200-6210 (2003)), it 
specifically does not address a "bilateral" condition in 
Diagnostic Code 6260 for tinnitus.  Tinnitus has been defined by 
the Court as a ringing, buzzing noise in the ears.  See YT v. 
Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 
471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 
(27th ed. 1988)).  Thus, the Board finds that either tinnitus is 
present or it is not, and that a single evaluation is appropriate 
whether it is perceived as being bilateral or unilateral.

Moreover, the Board further notes that in VAOPGCPREC 2-03; 68 Fed. 
Reg. __ (2003), the VA General Counsel held that Diagnostic Code 
6260, as in effect prior to June 10, 1999, and as amended as of 
that date, authorizes a single 10 percent disability rating for 
tinnitus, regardless of whether tinnitus is perceived as 
unilateral, bilateral, or simply in the head.  In a statement 
received by the RO in November 2003, the veteran contends that the 
effective date of his claim precedes the General Counsel opinion, 
and therefore, that opinion does not apply to the veteran's claim 
for a separate evaluation for each ear.  However, the opinion 
further held that separate ratings for tinnitus identified as 
being in both ears may not be assigned under either version of 
Diagnostic Code 6260, or any other diagnostic code.  Id.  

Precedent opinions of the General Counsel are binding on the 
Board.  38 U.S.C.A. § 7104(c) (West 2002).  Furthermore, effective 
June 13, 2003, Diagnostic Code 6260 was amended to state more 
explicitly that only a single 10 percent evaluation will be 
assigned for tinnitus, whether it is perceived in one ear, both 
ears, or somewhere else in the head.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note (2); 68 Fed. Reg. 25,822-23 (2003).  

The Board therefore concludes that Diagnostic Code 6260 provides 
for a maximum 10 percent rating for recurrent tinnitus, whether 
perceived as unilateral or bilateral.  See 38 C.F.R. § 4.87, 
Diagnostic Code 6260; Cromley v. Brown, 7 Vet. App. 376, 378 
(1995) (10 percent is the highest level possible under the 
regulations for tinnitus); see also Smith v. Brown, 7 Vet. App. 
255, 259 (1994) (there is no statutory, regulatory, or case 
authority which requires the Board to make a determination of 10 
percent for tinnitus for each ear).  The provisions of 38 C.F.R. § 
4.25 are inapplicable to the facts of this case. 

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under the 
law.  Accordingly, the claim for a rating in excess of 10 percent, 
to include separate evaluations for each ear, must be denied as a 
matter of law.  

The Board has considered whether further development of this claim 
is warranted under the Veterans Claims Assistance Act (VCAA) or 
previously existing law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2002).  Because the claim is being denied as a 
matter of law, no further development under the VCAA or previously 
existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 
132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding 
that the VCAA is not applicable where it could not affect a 
pending matter and could have no application as a matter of law). 


ORDER

An increased rating for tinnitus, to include entitlement to 
separate evaluations for each ear, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



